Exhibit 10.1

 

EIGHTH AMENDMENT TO  CREDIT AGREEMENT

 

This Eighth Amendment to Credit Agreement (this “Eighth Amendment”) is made as
of June 13, 2008, by and among GLOBAL OPERATING LLC, a Delaware limited
liability company (“OLLC”), GLOBAL COMPANIES LLC, a Delaware limited liability
company (“Global”), GLOBAL MONTELLO GROUP CORP., a Delaware corporation
(“Montello”), GLEN HES CORP., a Delaware corporation (“Glen Hes”), CHELSEA
SANDWICH LLC, a Delaware limited liability company (“Sandwich” and, collectively
with OLLC, Global, Glen Hes and Montello, the “Borrowers” and each a
“Borrower”), GLOBAL PARTNERS LP, a Delaware limited partnership (the “MLP”),
GLOBAL GP LLC, a Delaware limited liability company (the “GP” and, collectively
with the MLP, the “Initial Guarantors and each individually, an “Initial
Guarantor”), each “Lender” (as such term is defined in the Credit Agreement
referred to below) (collectively, the “Lenders” and each individually, a
“Lender”) party hereto  and Bank of America, N.A. as Administrative Agent and
L/C Issuer (as each such term is defined in the Credit Agreement), amending
certain provisions of that certain Credit Agreement dated as of October 4, 2005
(as amended and in effect from time to time, the “Credit Agreement”) by and
among the Borrowers, the Initial Guarantors, the Lenders, the Administrative
Agent and the L/C Issuer.  Terms not otherwise defined in the Credit Agreement
shall have the same respective meanings herein as therein.

 

WHEREAS, the Loan Parties, the Lenders, the Administrative Agent and the L/C
Issuer desire to amend certain provisions of the Credit Agreement as provided
more fully herein below;

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

§1.  Amendment to Section 1 of the Credit Agreement.  Section 1.1 of the Credit
Agreement is hereby amended by inserting the following definitions in the
appropriate alphabetical order:

 

“Tranche I Available Amount” has the meaning specified in Section 2.1(a)(i).

 

“Tranche I Loans” means WC Revolver Loans the proceeds of which are used to fund
working capital requirements used in the daily operations of the Borrowers.

 

“Tranche II Available Amount” has the meaning specified in Section 2.1(a)(i).

 

“Tranche II Loans” means WC Revolver Loans the proceeds of which are used to
fund working capital investments in acquisition or capital expansion projects.

 

--------------------------------------------------------------------------------


 

§2.  Amendment to Section 2 of the Credit Agreement.  Section 2.1(a) of the
Credit Agreement is hereby amended as follows:

 

(a)           Section 2.1(a)(i) of the Credit Agreement is hereby amended by
inserting immediately at the end of the text of Section 2.1(a)(i) the following
sentences:

 

WC Revolver Loans will be either Tranche I Loans or Tranche II Loans.  The
Borrowers shall be permitted to have WC Revolver Loans which constitute
(a) Tranche II Loans of up to an aggregate principal amount of $166,000,000 (as
the same may be modified pursuant to the provisions of this Section 2.1(a)(i),
the “Tranche II Available Amount”) and (b) Tranche I Loans of up to an aggregate
principal amount equal to the Total WC Revolver Commitment in effect at any
relevant date of determination, minus the Tranche II Available Amount in effect
at any relevant date of determination (such amount as calculated being the
“Tranche I Available Amount”).  Notwithstanding anything to the contrary
contained in this Section 2.1(a)(i), the Borrowers shall be permitted to
increase the Tranche II Available Amount from time to time to an amount of up to
$200,000,000 upon providing the Administrative Agent with a written request of
any such increase and the approval of the Administrative Agent of any such
request.  The Borrowers shall not be required to request that such WC Revolver
Loan be either a Tranche I Loan or a Tranche II Loan.

 

(b)           Section 2.1(a)(iv) of the Credit Agreement is hereby amended by
deleting Section 2.1(a)(iv) in its entirety and restating it as follows:

 

(iv)          Notwithstanding anything to the contrary contained in this
Section 2.1(a), in each calendar year, the Outstanding Amount of all WC Revolver
Loans which constitute Tranche I Loans shall not exceed $97,000,000 for a period
of ten (10) consecutive calendar days.

 

§3.  Amendment to Section 6.2 of the Credit Agreement.  Section 6.2(i) of the
Credit Agreement is hereby amended by deleting Section 6.2(i) in its entirety
and restating it as follows:

 

(i)            as soon as practicable, but in any event within forty five (45)
days of the end of each fiscal quarter, (1) a report of gross margins and
volumes by product for such fiscal quarter; and (2) a certification signed by a
Responsible Officer of the Loan Parties as to the Tranche I Available Amount and
Tranche II Available Amount as of the end of the such fiscal quarter, together
with any changes in such amounts from the previous fiscal quarter.

 

§4.  Conditions to Effectiveness. This Eighth Amendment will become effective as
of the date hereof upon receipt by the Administrative Agent of a fully-executed
original counterparts of this Eighth Amendment executed by the Loan Parties, the
Administrative Agent and the required Lenders.

 

2

--------------------------------------------------------------------------------


 

§5.          Representations and Warranties.  Each of the Loan Parties hereby
repeats, on and as of the date hereof, each of the representations and
warranties made by it in Article V of the Credit Agreement except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct as of such earlier date, and except
that for purposes of this §3, the representations and warranties contained in
subsections (a) and (b) of Section 5.5 of the Credit Agreement shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.1 of the Credit Agreement, provided, that all
references therein to the Credit Agreement shall refer to such Credit Agreement
as amended hereby.  In addition, each of the Loan Parties hereby represents and
warrants that the execution and delivery by such Loan Party of this Eighth
Amendment and the performance by each such Loan Party of all of its agreements
and obligations under the Credit Agreement as amended hereby and the other Loan
Documents to which it is a party are within the corporate, partnership and/or
limited liability company authority of each of the Loan Parties and have been
duly authorized by all necessary corporate, partnership and/or membership action
on the part of each of the Loan Parties.

 

§6.          Ratification, Etc.  Except as expressly amended hereby, the Credit
Agreement and all documents, instruments and agreements related thereto,
including, but not limited to the Security Documents, are hereby ratified and
confirmed in all respects and shall continue in full force and effect.  The
Credit Agreement and this Eighth Amendment shall be read and construed as a
single agreement.  All references in the Credit Agreement or any related
agreement or instrument to the Credit Agreement shall hereafter refer to the
Credit Agreement as amended hereby.

 

§7.          No Waiver.  Nothing contained herein shall constitute a waiver of,
impair or otherwise affect any Obligations, any other obligation of the Loan
Parties or any rights of the Administrative Agent, the L/C Issuer or the Lenders
consequent thereon.

 

§8.          Counterparts.  This Eighth Amendment may be executed in one or more
counterparts, each of which shall be deemed an original but which together shall
constitute one and the same instrument.

 

§9.          Severability.  If any provision of this Eighth Amendment is held to
be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Eighth Amendment shall not be
affected or impaired thereby and (b) the parties shall endeavor in good faith
negotiations to replace the illegal, invalid or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

§10.        Governing Law.  THIS EIGHTH AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS
(WITHOUT REFERENCE TO CONFLICT OF LAWS).

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Eighth Amendment as a
document under seal as of the date first above written.

 

 

GLOBAL OPERATING LLC

 

By: Global Partners LP, its sole member

 

By: Global GP LLC, its general partner

 

 

 

By:

 

/s/Thomas J. Hollister

 

Title:

Chief Financial Officer &

 

 

Chief Operating Officer

 

 

 

 

 

 

GLOBAL COMPANIES LLC

 

By: Global Operating LLC, its sole member

 

By: Global Partners LP, its sole member

 

By: Global GP LLC, its general partner

 

 

 

By:

 

/s/Thomas J. Hollister

 

Title:

Chief Financial Officer &

 

 

Chief Operating Officer

 

 

 

 

 

 

GLOBAL MONTELLO GROUP CORP.

 

 

 

By:

 

/s/Thomas J. Hollister

 

Title:

Chief Financial Officer &

 

 

Chief Operating Officer

 

 

 

 

 

 

GLEN HES CORP.

 

 

 

By:

 

/s/Thomas J. Hollister

 

Title:

Chief Financial Officer &

 

 

Chief Operating Officer

 

 

 

 

 

 

CHELSEA SANDWICH LLC

 

 

By: Global Operating LLC, its sole member

 

By: Global Partners LP, its sole member

 

By: Global GP LLC, its general partner

 

 

 

By:

 

/s/Thomas J. Hollister

 

Title:

Chief Financial Officer &

 

 

Chief Operating Officer

 

4

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as

 

Administrative Agent

 

 

 

 

By:

 

/s/ Henry Pennell

 

Title:

Vice President

 

 

 

 

 

 

BANK OF AMERICA, N.A., as

 

a Lender and L/C Issuer

 

 

 

 

By:

 

/s/ Christen A. Lacey

 

Title:

Principal

 

 

 

 

 

 

STANDARD CHARTERED BANK, as

 

a Lender

 

 

 

 

By:

 

/s/ Patricia Doyle

 

Title:

Director

 

 

 

By:

 

/s/ Robert K. Reddington

 

Title:

AVP Credit Documentation

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as

 

a Lender

 

 

 

By:

 

/s/ John M. Hariaczyi

 

Title: Vice President

 

 

 

 

 

SOCIETE GENERALE, as a Lender

 

 

 

By:

 

 

Title:

 

 

 

 

By:

 

 

Title:

 

5

--------------------------------------------------------------------------------


 

 

RBS CITIZENS,

 

 

NATIONAL ASSOCIATION

 

 

as a Lender

 

 

 

 

By:

 

 

Title:

 

 

 

 

 

SOVEREIGN BANK, as a Lender

 

 

 

By:

 

/s/ Elisabet C. Hayes

 

Title: Vice President

 

 

 

 

 

FORTIS CAPITAL CORP., as a Lender

 

 

 

By:

 

/s/ Matthew L. Rosetti

 

Title:

Vice President

 

 

 

 

By:

 

/s/ Kimberly Oates

 

Title:

Director

 

 

 

 

 

 

 

WEBSTER BANK NATIONAL

 

ASSOCIATION, as a Lender

 

 

 

By:

 

/s/ Carol Carver

 

Title:

Vice President

 

 

 

 

 

 

 

KEYBANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

By:

 

/s/ Keven D. Smith

 

Title: Senior Vice President

 

6

--------------------------------------------------------------------------------


 

 

TD BANK, N.A.,

 

(f/k/a TD BankNorth, N.A.)

 

as a Lender

 

 

 

By:

 

/s/ John Mercier

 

Title: Senior Vice President

 

 

 

 

 

 

WELLS FARGO BANK, N.A.

 

as a Lender

 

 

 

By:

 

/s/ M. W. Sweeney

 

Title: Vice President

 

 

 

 

 

 

 

WACHOVIA BANK,

 

 

NATIONAL ASSOCIATION

 

as a Lender

 

 

 

By:

 

/s/ D. M. Grondin

 

Title: Senior Vice President

 

 

 

 

 

 

 

CALYON NEW YORK BRANCH

 

as a Lender

 

 

 

 

By:

 

/s/ Mark Lvoff

 

Title:

Managing Director

 

 

 

 

By:

 

/s/ Michael Kermarrec

 

Title:

Vice President

 

7

--------------------------------------------------------------------------------


 

RATIFICATION OF GUARANTY

 

Each of the undersigned guarantors (each a “Guarantor”) hereby acknowledges and
consents to the foregoing Eighth Amendment as of June 13, 2008, and agrees that
the Guaranty dated as of October 4, 2005 (as amended and in effect from time to
time, the “Guaranty”) from each of the undersigned Guarantors remains in full
force and effect, and each of the Guarantors confirms and ratifies all of its
obligations thereunder. Notwithstanding anything to the contrary contained
herein, the parties thereto hereby acknowledge, agree and confirm that as of the
date hereof, the Guaranty remains in full force and effect.

 

 

 

GLOBAL PARTNERS LP

 

By:  Global GP LLC, its general partner

 

 

 

 

 

By:

 

/s/ Thomas J. Hollister

 

Title:

Chief Financial Officer and

 

 

Chief Operating Officer

 

 

 

 

 

 

GLOBAL GP LLC

 

 

 

 

 

 

 

By:

 

/s/ Thomas J. Hollister

 

Title:

Chief Financial Officer and

 

 

Chief Operating Officer

 

8

--------------------------------------------------------------------------------